The Court overrules this demurrer, upon the ground, that by the statute above referred to, the widow and children attached to the family of the deceased, at the time of his death, are entitled to a year’s support, whether they have any more coming to them by way of distribution, or not — the Legislature intending to place the estate for one year, under the same duty, as to the maintenance of the wife and children, as the father would have been, if in life.
The Bill also prayed discovery from John Nelson and James Har* per, as executors of Matthew Nelson, dec’d.; and also prayed an account against one William, Nelson, of the co-partnership between said William ~\elson and the testator Matthew Nelson, dec’d.— and charged combination, between the executors and the surviving co-partner. And to this part of the Bill, the defendants also demur-*25redifor multiforiousness, the complainants seeking to bring before the Court, separate and distinct matters in no wise connected, and ⅞⅜⅜ which William Nelson, the partner, has no interest, and was in no wise accountable, to wit: the year’s maintenance of the widow and children.
In looking into the subject matter of this Bill, the Court decides, that the claim set up by the widow and children, for a year’s maintenance, is in no wise connected with William Nelson, the surviving co-partner : This is a distinct claim, and is only between the widow and children, and the two executors of the Will of deceased.
The Court, therefore, decides, that this Bill is multifarious, and sustains the demurrer to that part of the Bill; and it is ordered, that the complainants amend their Bill, by striking out one of the causes of complaint, so improperly joined.
JOHN SCHLY, Judge

Superior Courts, Middle District, Georgia,